




CHANGE IN CONTROL AGREEMENT
This Change in Control Agreement (the “Agreement”) is entered into as of August
23, 2012 effective as of the Effective Date (as defined below), by and between
Ramzi Y. Hermiz (the “Executive”) and Shiloh Industries, Inc., a Delaware
corporation (the “Company”).
W I T N E S S E T H:
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and its stockholders to assure that
the Company will have the continued dedication of the Executive notwithstanding
the possibility or occurrence of a Change in Control (as defined below) of the
Company;
WHEREAS, the Board believes that it is desirable to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a potential and possible Change in Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any Change in Control; and
WHEREAS, the Board also believes that it is desirable to provide the Executive
with compensation and benefits in the event that there is a Change in Control
and the Executive separates from service with the Company on or after a Change
in Control under the circumstances described in this Agreement;
NOW, THEREFORE, in consideration of the premises and the respective agreements
contained herein and other good and valuable consideration, the receipt of which
are mutually acknowledged, the Executive and the Company, intending to be
legally bound, hereby agree as follows:
1.Definitions. The following definitions shall apply for all purposes under this
Agreement:
(a)Cause. “Cause” shall mean any of the following that occur on or after the
Effective Date:
(i)A material breach by the Executive of this Agreement or of any other
agreement then in effect between the Executive and the Company;
(ii)The Executive's conviction of or plea of “guilty” or “no contest” to a
felony under the laws of the United States or any state thereof;
(iii)Any material violation or breach by the Executive of the Company's Code of
Business Conduct and Ethics as in effect immediately prior to the Change in
Control, as determined by the Board; or
(iv)The Executive's willful and continued failure to substantially perform the
duties associated with the Executive's position (other than any such failure
resulting from the Executive's incapacity due to physical or mental illness),
which failure has not been cured within thirty (30) days after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties.
(b)Change in Control. “Change in Control” means the occurrence of any of the
following events commencing on the Effective Date hereof (“Change in Control
Period”):
(i)The acquisition, directly or indirectly, in one or more transactions, by any
individual, person or group, within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a
“Person”), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act),

1

--------------------------------------------------------------------------------




individually or in the aggregate, of thirty-five percent (35%) or more of either
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or the then combined voting power of the Company's
outstanding voting securities entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Section 1(a)(i) the following acquisitions shall not
constitute, or be deemed to cause a Change in Control of the Company: (A) any
acquisition directly or indirectly, individually or in the aggregate by any one
or more of the following entities: MTD Products Inc., MTD Holdings Inc., any
subsidiaries or related parties thereof or any employee benefit plan sponsored
thereby (collectively, the “MTD Entities” or individually a “MTD Entity”); (B)
any increase in such percentage ownership of such Person to thirty-five percent
(35%) or more resulting solely from any acquisition of shares directly by the
Company; (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of Section 1(b)(iii) below;
(ii)A change in the composition of the Board as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either: (A) are directors of the Company as of the Effective
Date; (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the directors of the Company who are
Incumbent Directors described in (A) above at the time of such election or
nomination; or (C) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the directors of the Company who are
Incumbent Directors described in (B) above at the time of such election or
nomination. Notwithstanding the foregoing, “Incumbent Directors” shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company;
(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) the MTD Entities or a MTD Entity, individually or in the
aggregate, or all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination,
beneficially own, directly or indirectly, more than fifty percent (50%) of the
then outstanding shares of common stock and of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination (including
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries), (B) no Person (excluding a MTD Entity or MTD Entities,
individually or in the aggregate, any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, individually or in the
aggregate, fifty percent (50%) or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were Incumbent Directors at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

2

--------------------------------------------------------------------------------




(iv)Approval by the stockholders of the Company of the complete liquidation or
dissolution of the Company.
(c)Good Reason. “Good Reason” means one or more of the following occurs without
the consent of the Executive (which consent the Executive shall be under no
obligation to give):
(i)a significant diminution in the Executive's responsibilities or authority in
comparison with the responsibilities or authority the Executive had at or about
the time of the Change in Control, other than any diminution in the Executive's
responsibilities solely as a result of the fact that the entity for which the
Executive is providing services no longer has securities that are listed or
publicly traded (such as the elimination of any responsibility for Securities
and Exchange Commission reporting or investor relations activities);
(ii)the assignment of the Executive to duties that are inconsistent with the
duties assigned to the Executive on the date on which the Change in Control
occurred, and which duties the Company persists in assigning to the Executive
for a period of fifteen (15) days following the prompt written objection of the
Executive;
(iii)(A) a reduction in the Executive's base salary or incentive or bonus
opportunity as a percentage of base salary, (B) a material reduction in group
health, life, disability or other insurance programs (including any such
benefits provided to the Executive's family) or pension, retirement or
profit-sharing plan benefits (other than pursuant to a general amendment or
modification affecting all plan-covered employees), (C) the establishment of
criteria or factors to be achieved for the payment of incentive or bonus
compensation that are substantially more difficult than the criteria or factors
established for other similarly situated executive officers or key employees of
the Company, (D) the failure to promptly pay the Executive any incentive or
bonus compensation to which the Executive is entitled through the achievement of
the criteria or factors established for the payment of such incentive or bonus
compensation, (E) the exclusion of the Executive from any plan, program or
arrangement in which similarly situated executives or key employees of the
Company are included, or (F) a material breach by the Company of the terms of
this Agreement or any other material written agreement between the Company and
the Executive;
(iv)(A) the Company requires the Executive to be based at or generally work from
any location more than fifty (50) miles outside of the metropolitan Detroit area
or (B) if the Company and the Executive have previously agreed that the
Executive will be based at or generally work from the Company's headquarters in
Valley City, Ohio, the Company requires the Executive to be based at or
generally work from any location more than fifty (50) miles from such
headquarters; or
(v)the failure of any successor to the Company to expressly adopt this Agreement
as provided in Section 5(a).
(d)Separates from Service. The phrase “separates from service with the Company”
and similar phrases mean the Executive's Separation from Service, as determined
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations promulgated thereunder; provided, however, that
such Separation from Service with the Company is not as a result of the
Executive's death, retirement or disability (as defined in Code Section 409A).
(e)Total Disability. “Total Disability” shall be deemed to occur on the one
hundred eightieth (180th) consecutive day, or on the one hundred eightieth
(180th) non-consecutive calendar day within any twelve (12) month period, that
the Executive is unable to perform the duties commensurate with the Executive's
position with the Company because of any physical or mental illness or
disability.
(f)Post Change in Control Period. “Post Change in Control Period” means the
twenty-four (24) month period commencing on the date of a Change in Control
under this Agreement and ending on the second anniversary of such Change in
Control.
(g)For purposes of this Agreement, “Affiliate” and “control” shall have the
respective

3

--------------------------------------------------------------------------------




meanings assigned to such terms in Rule 12b-2 promulgated under the Exchange
Act.




2.Severance Payment and Other Benefits.
(a)Eligibility for Severance Payment. The Executive shall be entitled to receive
the severance payment set forth in Section 2(c) (the “Severance Payment”) and
benefits set forth in this Section 2 from the Company if a Change in Control
occurs and during the Post Change in Control Period:
(i)The Executive separates from service with the Company within six (6) months
after the occurrence of an event constituting Good Reason; provided that
separation from service for Good Reason will not be effective unless and until
the Company has first been given written notice by the Executive of the
circumstance purporting to constitute Good Reason and the Company has failed to
cure that conduct or omission within thirty (30) days following receipt of that
notice; or
(ii)The Company separates the Executive from service with the Company for any
reason other than Cause, death or Total Disability.
(b)Separation from Service Prior to a Change in Control. Anything in this
Agreement to the contrary notwithstanding, if a Change in Control occurs and not
more than 180 days prior to the date on which the Change in Control occurs the
Company separates the Executive from service with the Company, such separation
from service will be deemed to be a separation from service after a Change in
Control for purposes of this Agreement if the Executive has reasonably
demonstrated that such separation from service (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control,
or (ii) otherwise arose in connection with or in anticipation of a Change in
Control.
(c)Severance Payment. Upon the Executive becoming eligible for the Severance
Payment as provided above, the Company shall pay to the Executive a lump sum in
cash equal to the sum of (i) 2 times the Executive's annual base salary at the
time of (A) the Change in Control or (B) separation from service, whichever is
higher, plus (ii) 2 times the Executive's target bonus for the fiscal year in
which the Change in Control or separation from service occurs (calculated as if
the bonus was fully earned at target level (i.e., 100% of annual base salary)
and presuming all goals and conditions for the bonus at target level are fully
satisfied), whichever is higher, on the sixtieth day following the effective
date of the Executive's separation from service (the “Payment Date”).
(d)Accrued Compensation. In addition to the Severance Payment provided above,
the Executive will also receive on the Payment Date, a lump cash payment for:
(i)Any accrued and unpaid salary through the date of separation from service
and/or bonuses earned for any completed performance period but not yet paid;
(ii)A pro-rated portion of the Executive's target bonus for the fiscal year
during which separation from service occurred, less any portion of the
Executive's target bonus for that fiscal year previously paid ; and
(iii)Any earned, unused vacation.
(e)Other Compensation Programs. Except as provided in Section 7(c), separation
from service as described in this Section 2 will not affect any rights that the
Executive may have pursuant to any other agreement, policy, plan, program or
arrangement of the Company providing for benefits, which rights will be governed
by the terms thereof.
(f)Health Coverage. If the Executive is entitled to the Severance Payment under
Section 2(a), the Company shall either reimburse the Executive for the full cost
of any group health continuation coverage that the Company is otherwise required
to offer under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) until the earlier of the date that:
(A)          The Executive becomes covered by comparable health coverage offered
by another employer or becomes entitled to Medicare benefits (“Alternative
Coverage”), or

4

--------------------------------------------------------------------------------






(B)          Is eighteen (18) months after the date of termination of the
Executive's employment (the “COBRA Continuation Coverage Period”).


Continuation coverage will be provided under the Company's group health plan
pursuant to the Executive's election of group health plan continuation coverage
under COBRA.  The date of the Executive's termination of employment from the
Company shall be the date of the Executive's qualifying event for purposes of
determining the period of entitlement to COBRA coverage.  The maximum period of
time that the Executive will be eligible to continue coverage under the
Company's group health plan following the Executive's termination of employment
from the Company will be determined under COBRA.   


Beginning on the first day of the month after the expiration of the COBRA
Continuation Coverage Period and provided that the Executive has not obtained
Alternative Coverage, the Company shall make a monthly payment to the Executive
in the amount of the monthly COBRA coverage premium in effect under the
Company's group health plan on the date the COBRA Continuation Coverage Period
began until the earlier of the date that:


(i)            The Executive becomes covered by Alternative Coverage, or


(ii)            Is twenty-four (24) months after the date of termination of the
Executive's employment. 


All reimbursement payments shall be taxable to the Executive.


(g)Mitigation. The Executive shall not be required to mitigate the amount of any
payment or benefit contemplated by this Section 2 (whether by seeking new
employment or in any other manner). No such payment shall be reduced by earnings
that the Executive may receive from any other source.
(h)Conditions. All payments and benefits provided under Section 2(a)-(c) and
Section 2(f) are conditioned on the Executive's continuing compliance with this
Agreement (including, but not limited to Section 4 hereof) and any other
agreement between the Company and the Executive, and the Executive's execution
(and effectiveness) of a release of claims and covenant not to sue substantially
in the form provided in Exhibit A upon termination of employment (the
“Release”). If the Company does not receive an executed Release and the
revocation period for such Release has not expired prior to the Payment Date,
the Company shall have no obligation to make payments and provide benefits under
Section 2(a)-(c) and Section 2(f).
(i)Special Provisions under Section 409A of the Code. Notwithstanding anything
to the contrary contained herein, if any payment hereunder would occur at a time
that does not qualify the payment as a short-term deferral under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the Executive is
a “specified employee” as defined under Section 409A(a)(2)(B)(i) of the Code and
the regulations thereunder, then the Executive will receive such payment upon
the earlier of (i) six months following the Executive's separation from service
with the Company or (ii) the Executive's death.
3.Excise Tax.
(a)Notwithstanding anything in this Agreement to the contrary, in the event that
it is determined (as hereinafter provided) that any payment or distribution by
the Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, any stock option, restricted stock, stock appreciation right or
similar right, or the lapse or termination of any restriction on, or the vesting
or exercisability of, any of the foregoing (individually and collectively, a
“Payment”), would be subject, but for the application of this Section 3, to the
excise tax imposed by Code Section 4999 (or any successor provision thereto)
(the “Excise Tax”) by reason of being considered

5

--------------------------------------------------------------------------------




“contingent on a change in ownership or control” of the Company and as being
considered an “excess parachute payment,” in each case within the meaning of
Code Section 280G (or any successor provision thereto), then:
(i)if the After-Tax Payment Amount (as defined below) would be greater by
reducing the amount of the Severance Payment otherwise payable under Section
2(c) to the Executive to the minimum extent necessary (but in no event to less
than zero) so that, after such reduction, no portion of the Payment would be
subject to the Excise Tax, then the Severance Payment shall be so reduced; and
(ii)if the After-Tax Payment Amount would be greater without the reduction
referred to in Section 3(a)(i), then there shall be no reduction in the
Severance Payment by application of this Section 3.
As used in this Agreement, the “After-Tax Payment Amount” means the difference
of (x) the amount of the Payment, less (y) the amount of the Excise Tax, if any,
imposed upon the Payment.
Any reduction under Section 3(a)(i) shall be made consistent with the
requirements of Section 409A of the Code, to the extent applicable.
(b)The Executive shall determine, in the first instance, whether any reduction
in the amount of the Severance Payment is required pursuant to Section 3. If the
Executive determines that such a reduction may be required, or if reasonably
requested by the Company, then an accounting firm selected by the Executive and
reasonably acceptable to the Company (the “Accounting Firm”) shall determine
whether any such reduction is required pursuant to Section 3 and, if required,
the amount of such reduction, and Section 3(c) shall apply.
(c)If Section 3(a) applies pursuant to Section 3(b), the Executive shall direct
the Accounting Firm to submit its determination and detailed supporting
calculations to both the Company and the Executive within thirty (30) calendar
days after the date of the Triggering Event. The Company and the Executive shall
each provide the Accounting Firm access to and copies of any books, records and
documents in the possession of the Company or the Executive, as the case may be,
reasonably requested by the Accounting Firm, and otherwise cooperate with the
Accounting Firm in connection with the preparation and issuance of the
determination and calculations. Any determination by the Accounting Firm as to
whether any reduction in the amount of the Severance Payment is required, and
the amount of the reduction if required, pursuant to Sections 3(a) through 3(c)
shall be binding upon the Company and the Executive. The fees and expenses of
the Accounting Firm for its services in connection with the determination and
calculations contemplated by Sections 3(a) through 3(c) shall be borne by the
Company. The federal, state and local income or other tax returns filed by the
Executive and the Company shall be prepared and filed on a basis consistent with
such determination and calculations. The Company shall pay the Severance
Payment, as reduced or not reduced pursuant to the final determination of the
Accounting Firm, to the Executive no later than the time otherwise required
hereunder.
4.Non-Competition Agreement. During the course of the Executive's employment
with the Company, the Executive has gained access to or knowledge of, or has
worked on the development or creation of, confidential and proprietary
information, including: (a) supplier and customer lists and supplier and
customer-specific information; (b) marketing plans and proposals; (c) product
and process designs, formulas, processes, plans, drawings and concepts; (d)
research and development data and materials, including those relating to the
research and development of products, materials or manufacturing and other
processes; (e) financial and accounting records; and (f) other information with
respect to the Company and its subsidiaries which if divulged to the Company's
competitors would impair the Company's ability to compete in the marketplace
(such information is collectively referred to as “Proprietary Information”).
The Executive agrees that during his employment with the Company and, if the
Executive has received a Severance Payment pursuant to this Agreement, for a
period of twenty-four (24) months following separation

6

--------------------------------------------------------------------------------




from service, the Executive shall not directly or indirectly engage in any
activity, whether on the Executive's own behalf or as an employee, consultant or
independent contractor of any other person or entity which competes with the
Company within the United States, Canada or Mexico, for the development,
production or sale of any product, material or process to be sold, produced or
used by the Company during the course of the Executive's employment with the
Company, including any product, material or process which may be under
development by the Company during the course of the Executive's employment with
the Company and of which the Executive has, or hereafter gains, knowledge.
The Executive agrees and acknowledges that the non-competition covenant set
forth above will not impose undue hardship on the Executive and is reasonable in
both geographic scope and duration in view of: (a) the Company's legitimate
interest in protecting its Proprietary Information, the disclosure of which to
the Company's competitors would substantially and unfairly impair the Company's
ability to compete in the marketplace or substantially and unfairly benefit the
Company's competitors; (b) the specialized training that has been provided to
the Executive by the Company and the experience gained by the Executive during
the course of the Executive's employment with the Company; (c) the fact that the
services rendered by the Executive on behalf of the Company were specialized,
unique and extraordinary; (d) the fact that the Company directly competes within
the United States, Canada and Mexico in the sale, production and development of
products, materials or processes; and (e) the consideration, including the
Severance Payment, provided by the Company to the Executive as provided herein.
The Executive shall not disclose or divulge Proprietary Information to any
person or entity at any time during the course of the Executive's employment
with the Company or at any time thereafter, except as may be required in the
ordinary course and good-faith performance of the Executive's employment with
the Company. At the time of the Executive's separation from service with the
Company for any reason, or at such time as the Company may request, the
Executive shall promptly deliver or return, without retaining any copies, all
Proprietary Information in the Executive's possession or control, whether in the
form of computer-generated documents or otherwise, and, pursuant to the
Company's instructions, shall erase, destroy or return all stored data, whether
stored on computer or otherwise, and shall not attempt to use or restore any
such data.
For a period of twenty-four (24) months following the Executive's separation
from service, the Executive will not employ, hire, solicit, induce or identify
for employment or attempt to employ, hire, solicit, induce or identify for
employment, directly or indirectly, any employee(s) of the Company to leave his
or her employment and become an employee, consultant or representative of any
other entity, including but not limited to the Executive's new employer, if any.
The non-competition and disclosure covenants set forth above are of a special,
unique, extraordinary and intellectual character, which gives them a peculiar
value, the loss of which cannot be reasonably or adequately compensated for in
damages in an action at law. A breach by the Executive of the provisions set
forth in this Section 4 will cause the Company great and irreparable injury and
damage. Therefore, the Company shall be entitled to the remedies of injunction,
specific performance and other equitable relief to prevent a breach of this
Agreement by the Executive. This paragraph shall not, however, be construed as a
waiver of any of the rights which the Company may have for damages or otherwise.
5.Successors.


(a)Company's Successors. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. Any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company's business
and/or assets, shall be obligated to perform this Agreement, and the Company
shall require any such

7

--------------------------------------------------------------------------------




successor to assume expressly and agree to perform this Agreement, in the same
manner and to the same extent as the Company would be required to perform it in
the absence of a succession. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, contract or otherwise.
(b)Executive's Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.


6.Legal Fees and Expenses/Funding of Benefits.


(a)It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of the Executive's rights in connection with any dispute
arising under this Agreement because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
hereunder. Accordingly, if it should appear to the Executive that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person or entity takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
proceeding designed to deny, or to recover from, the Executive the benefits
provided or intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive's choice, at the expense of the Company as hereafter provided, to
advise and represent the Executive in connection with any such dispute or
proceeding. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company irrevocably consents to the
Executive's entering into an attorney-client relationship with such counsel, and
in that connection the Company and the Executive agree that a confidential
relationship will exist between the Executive and such counsel. Without respect
to whether the Executive prevails, in whole or in part, in connection with any
of the foregoing, the Company will pay and be solely financially responsible for
any and all attorneys' and related fees and expenses incurred by the Executive
in connection with any of the foregoing. Such payments will be made within five
(5) business days after delivery of the Executive's written requests for
payment, accompanied by such evidence of fees and expenses incurred as the
Company may reasonably require.


(b)If a Change in Control occurs, the performance of the Company's obligations
under Section 2 will be secured by amounts deposited in trust within one (1)
business day of the Change in Control pursuant to certain trust agreements to
which the Company will be a party providing that the benefits to be paid
pursuant to Section 2 will be paid in accordance with the terms of such trust
agreements. Any failure by the Company to satisfy any of its obligations under
this Section 6(b) will not limit the rights of the Executive hereunder. Subject
to the foregoing, the Executive will have the status of a general unsecured
creditor of the Company and will have no right to, or security interest in, any
assets of the Company or any Subsidiary.


7.Miscellaneous Provisions.


(a)Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to Shiloh Industries, Inc., 880 Steel Drive, Valley
City, Ohio 44280, and all notices shall be directed to the attention of its
Corporate Secretary.



8

--------------------------------------------------------------------------------




(b)Amendment; Waiver; Remedies. No provision of this Agreement may be amended,
modified, waived or discharged unless the amendment, modification, waiver or
discharge is agreed to in writing and signed by the Executive (or the
Executive's personal or legal representative(s), executor(s), administrator(s),
successor(s), heir(s), distribute(s), devisee(s) and legatee(s)) and by two (2)
authorized officers of the Company (other than the Executive). No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
The Executive's or the Company's failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right of the
Executive or the Company may have hereunder, including the right of the
Executive to separate from service for Good Reason pursuant to Section 2(a) and
therefore become entitled to receive the Severance Payment, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement. The rights and remedies of the parties to this Agreement are
cumulative and not alternative of any other remedy conferred hereby or by law or
equity, and the exercise of any remedy will not preclude the exercise of any
other.


(c)Entire Agreement. Except for various terms contained in the Executive's
employment agreement or offer letter, if any, this Agreement contains all the
legally binding understandings and agreements between the Executive and the
Company pertaining to the subject matter of this Agreement and supersedes all
such agreements, whether oral or in writing, previously entered into between the
parties. In the event of any inconsistency, conflict or ambiguity as to the
rights and obligations of the parties under this Agreement and the Executive's
employment agreement or offer letter, if any, the terms of this Agreement shall
control unless otherwise expressly provided in such employment agreement or
offer letter, if any, and the parties further acknowledge and agree that there
shall not be any duplication of benefits or payments under this Agreement and
the employment agreement or offer letter, if any.


(d)Withholding Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes required to be withheld by law.


(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Ohio without regard
to the conflicts of laws principles thereof.
(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(g)Arbitration. Any dispute, controversy or claim between the parties arising
out of or relating to this Agreement (or any subsequent amendments thereof or
waiver thereto), including as to its existence, enforceability, validity,
interpretation, performance, breach or damages, shall be settled by binding
arbitration in Cleveland, Ohio in accordance with the Commercial Arbitration
Rules, as then amended and in effect of the American Arbitration Association
(the “Association”). Discovery shall be permitted to the same extent as in a
proceeding under the Federal Rules of Civil Procedure. All proceedings and
documents prepared in connection with any arbitration under this Agreement shall
constitute confidential information and, unless otherwise required by law, the
contents or the subject matter thereof shall not be disclosed to any Person
other than the parties to the proceedings, their counsel, witnesses and experts,
the arbitrator, and, if court enforcement of the award is sought, the court and
court staff hearing such matter. At the arbitration hearing, each party may make
written and oral presentations to the arbitrator, present testimony and written
evidence and examine witnesses. Judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. The arbitrator's
decision shall be in writing, shall be binding and final and may be entered and
enforced in any court of competent jurisdiction. No party shall be eligible to
receive,

9

--------------------------------------------------------------------------------




and the arbitrator shall not have the power to award, exemplary or punitive
damages. All fees and expenses of the arbitrator and such Association and
attorney fees shall be paid by the Company.


(h)No Assignment. The Company may not assign its rights and obligations under
this Agreement, unless such assignment is made in compliance with the second
sentence of Section 5(a). This Agreement may not be assigned by the Executive
otherwise than by will or the laws of descent and distribution. Without limiting
the foregoing, the rights of the Executive to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including bankruptcy,
garnishment, attachment or other creditor's process, and any action in violation
of this Section 7(h) shall be void.


(i)Late Payment. Any payments or benefits under this Agreement that are not
timely provided to the Executive shall be subject to the accumulation of
interest at an annual rate of interest equal to the sum of the then composite
prime rate (as published in the Wall Street Journal) plus one percent (1%). The
accrued interest shall be paid to the Executive in cash along with the late
payment.


(j)Interpretation. When a reference is made in this Agreement to sections,
subsections or clauses, such references shall be to a section, subsection or
clause of this Agreement, unless otherwise indicated. The words “herein” and
“hereof” mean, except where a specific section, subsection or clause reference
is expressly indicated, the entire Agreement rather than any specific section,
subsection or clause. The words “include”, “includes” and “including” when used
in this Agreement shall be deemed to in each case to be followed by the words
“without limitation”. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


(k)Counterparts. This Agreement may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.


(l)Section 409A of the Code. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code. This Agreement
shall be administered in a manner consistent with this intent, and any provision
that would cause the Agreement to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Section 409A of the Code
(which amendment may be retroactive to the extent permitted by Section 409A of
the Code and may be made by the Company without the consent of the Executive).


8.Term of Agreement. The term of this Agreement shall begin on the date that the
Executive commences employment with the Company (the “Effective Date”) and
continue until the earlier of (a) subject to Section 2(b), the date of the
Executive's separation from service prior to a Change of Control and (b) the
second anniversary after a Change in Control; provided, however, that this
Agreement shall continue thereafter, until all payments and provision of
benefits under Section 2 have been provided to the Executive, if a Change in
Control shall have occurred during the term of this Agreement and the Executive
becomes entitled to such payments and benefits hereunder. This Agreement is
effective as of, but not prior to, the Effective Date and shall terminate
automatically and without further action of either party if the Executive does
not commence employment with the Company on or prior to September 4, 2012.
[signature page follows]





10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
day and year first above written.
EXECUTIVE
/s/ Ramzi Y. Hermiz                
Name: Ramzi Y. Hermiz
SHILOH INDUSTRIES, INC.
By: /s/ Curtis E. Moll                
Name: Curtis E. Moll
Its: Chairman of the Board of Directors



11

--------------------------------------------------------------------------------






Exhibit A
Form of Release of Claims and Covenant Not to Sue
In consideration of the payments and other benefits that Shiloh Industries,
Inc., a Delaware corporation (the “Company”), is providing to Ramzi Y. Hermiz
(“Executive”) under the Change in Control Agreement entered into by and between
Executive and the Company, dated as of August 23, 2012 (the “Agreement”), the
Executive, on his/her own behalf and on behalf of Executive's representatives,
agents, heirs, executors, administrators and assigns, waives, releases,
discharges and promises never to assert any and all claims, demands, actions,
costs, rights, liabilities, damages or obligations of every kind and nature,
whether known or unknown, suspected or unsuspected that Executive ever had, now
has or might have as of the date of Executive's termination of employment with
the Company against the Company or its predecessors, parent, affiliates,
subsidiaries, stockholders, owners, directors, officers, employees, agents
attorneys, insurers, successors, or assigns (including all such persons or
entities that have a current and/or former relationship with the Company) for
any claims arising from or related to Executive's employment with the Company,
its parent or any of its affiliates and subsidiaries and the termination of that
employment.
These claims include, but are not limited to: any and all claims, causes of
action, suits, claims for attorneys' fees, damages or demand; all claims of
discrimination, on any basis, including, without limitation, claims of race,
sex, age, ancestry, national origin, religion and/or disability discrimination;
any and all claims arising under federal, state and/or local statutory, or
common law, such as, but not limited to, Title VII of the Civil Rights Act, as
amended, including the amendments to the Civil Rights Act of 1991, the Employee
Retirement Income Security Act, the Equal Pay Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act, any State laws against discrimination; any and
all claims arising under any other state and/or local anti-discrimination
statute or any other federal, state or local constitution, law, regulation or
ordinance governing the terms and conditions of employment or the termination of
employment; and the law of contract and tort; and any and all claims, demands
and causes of action, including, but not limited to, breach of public policy,
unjust discharge, wrongful discharge, intentional or negligent infliction of
emotional distress, misrepresentation, negligence or breach of contract. You
further waive, release, and promise never to assert any such claims, even if you
presently believe you have no such claims.
Executive also agrees that Executive will not initiate or pursue any complaint
or charge against the Company, its affiliates or any of the released parties
identified above with any local, state or federal agency or court for the
purpose of recovering damages on Executive's own behalf for any claims of any
type Executive might have against the Company based on any act or event
occurring on or before the effective date of this release, including claims
based on future effects of any past acts. Additionally, Executive agrees not to
accept any individualized relief arising out of suits brought by any other party
on Executive's behalf. Executive also represents that Executive has not filed or
initiated any such complaint or charge against the Company or any Company
affiliate or released party, and Executive acknowledges that the Company is
relying on such representations in entering into the Agreement with Executive.
Executive understands that the claims Executive is releasing do not include
rights or claims which may arise out of acts occurring after the effective date
of this release which do not in any way relate to the facts and circumstances of
this release or Executive's employment relationship with the Company.
Executive also understands that the above provisions do not preclude Executive
from instituting an action to enforce the terms of the Agreement, or from
challenging the validity of the Agreement.

12

--------------------------------------------------------------------------------




Furthermore, the Executive acknowledges that this waiver and release is knowing
and voluntary and that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
acknowledges that there may exist facts or claims in addition to or different
from those which are now known or believed by Executive to exist. Nonetheless,
this Agreement extends to all claims of every nature and kind whatsoever,
whether known or unknown, suspected or unsuspected, past or present.
FOR EXECUTIVES AGE 40 OR OLDER. The Executive further acknowledges that he/she
has been advised by this writing that:
•
Executive should consult with an attorney prior to executing this release;

•
Executive has at least twenty-one (21) days within which to consider this
release;

•
Executive has up to seven (7) days following the execution of this release, to
revoke the release; and to revoke, Executive must deliver to the Company a
written statement of revocation by hand-delivery or registered/certified mail,
return receipt requested. To be effective the Company must receive this
revocation by the close of business on the seventh (7th) day after execution of
this release; and

•
this release shall not be effective until such seven (7) day revocation period
has expired.

Executive agrees that the release set forth above shall be and remain in effect
in all respects as a complete general release as to the matters released.
EXECUTIVE
Name:                         
Date:                         





13